2017 IL App (1st) 142879
                                              No. 1-14-2879
                                        Opinion filed June 27, 2017
                                                                                       Second Division


                                                   IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT


                                                            )
                                                                  Appeal from the Circuit Court
                                                            )
     THE PEOPLE OF THE STATE OF ILLINOIS,                         of Cook County.
                                                            )
                                                            )
            Plaintiff-Appellee,
                                                            )
                                                                  No. 10 MC6 014663
                                                            )
     v.
                                                            )
                                                            )
     JAMES JACKSON,                                               The Honorable
                                                            )
                                                                  Thomas J. O’Hara,
                                                            )
            Defendant-Appellant.                                  Judge, presiding.
                                                            )
                                                            )


            PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Justice Neville concurred in the judgment and opinion.
            Justice Mason dissented, with opinion.

                                                   OPINION

¶1          After James Jackson calls 911 for an ambulance, the paramedics arrive to find him

     “agitated,” “nervous,” “irrational,” and “very uncooperative,” suffering from some type of

     psychological issue and with an “altered” mental state. The paramedics call for police assistance.

     Jackson screams and flails; one officer uses his Taser on Jackson, striking him 10 times. Another

     officer tries to grab Jackson and gets kicked in the shins. Jackson resists being placed in

     handcuffs. Ultimately, the police subdue him and place him into the ambulance for transport to

     the hospital. Jackson is charged and convicted of battery and resisting arrest.
     1-14-2879


¶2             This, in sum, is what happened to James Jackson, and what happens all too often to

     individuals who may be experiencing a mental health or other crisis. When they (or their

     families) call for help, they are met with some use of force by officers. See U.S. Dep’t of Justice

     Civil Rights Div. & U.S. Attorney’s Office Northern Dist. of Ill., Investigation of the Chicago

     Police Department 37 (2017), https://www.justice.gov/opa/file/925846/download (listing

     incidents where Chicago police officers “used force against people in crisis who needed help”).

     The DOJ report reveals that, as here, law enforcement officers, often “first responders” to mental

     health emergencies, are not necessarily trained or prepared to deal with the complex situations in

     which they may find themselves. The lesson in these cases can be stark: call 911 and someone

     could end up charged with a crime, or worse. (The dissent states that there is no evidence that

     Jackson was mentally ill, infra ¶ 101, but this ignores testimony from every state witness that

     Jackson was “irrational.” The ultimate diagnosis is irrelevant—what matters is how Jackson

     acted.)

¶3             Battery against a police officer is a serious charge, but being kicked in the legs by a

     mentally unstable person (causing no serious injury) is not the type of touching that requires

     either specific or general deterrence. Sometimes, the initial decision to arrest or charge a

     defendant becomes a boulder rolling downhill, and no one feels strong enough to say, “stop,”

     regardless of the resources wasted. The dissent feels we should not find fault with the officers’

     actions and theorizes that they had no choice but to wrestle Jackson to the ground and tase him

     10 times. Infra ¶ 100. But the officers should have received training in how to de-escalate such a

     situation. The officers did not tase Jackson out of malice, but because they did not know what

     else to do. The restraint used on Jackson did not assist the paramedics in assessing Jackson’s

     health—how could they do so, after he had been zapped with 50,000 volts? All they could do



                                                     -2-
     1-14-2879


     was bundle Jackson into an ambulance. The lack of training turned a call for help into a

     contentious encounter with police.

¶4          Prosecutors too should receive training to enable them to distinguish between those

     responsible for their actions and those, like Jackson, whose vulnerable or abnormal mental state

     causes them to act in uncooperative or confused ways. We will say it outright—this prosecution

     was a waste of time and money, all so that Jackson could be sentenced to 18 months of

     conditional discharge.

¶5          Jackson challenges the sufficiency of the evidence. He also contends that several errors

     occurred during trial, which he asks us to review under the plain error standard. And he claims

     that his trial counsel was ineffective for failing to preserve those errors.

¶6          We find the evidence was legally insufficient to support Jackson’s conviction. Further,

     several errors occurred during trial—the trial court (i) failed to properly question potential jurors

     during voir dire; (ii) erringly admitted other-crimes evidence that Jackson smelled of marijuana;

     and (iii) erringly admitted opinion testimony from paramedics that Jackson was not having a

     seizure during the incident. The State in its closing argument relied on this inadmissible

     evidence, and so did the jury in convicting Jackson. We reverse Jackson’s conviction, and the

     State may not retry him. People v. Lopez, 229 Ill. 2d 322, 367 (2008) (State may not retry

     defendant once it has been determined evidence introduced at trial was insufficient to sustain

     conviction).

¶7                                            BACKGROUND

¶8          Before trial, the judge asked each panel of potential jury members whether they disagreed

     with, or would be unable to follow, the rules of law that (i) Jackson is presumed innocent; (ii) the

     State has the burden to prove him guilty beyond a reasonable doubt; (iii) Jackson did not need to



                                                       -3-
       1-14-2879


       present evidence; and (iv) Jackson’s failure to testify could not be held against him. The judge

       did not ask the panels whether they understood and accepted these principles. Jackson’s counsel

       did not object to these questions.

¶9            The relevant facts adduced at trial follow.

¶ 10          On December 10, 2010, James Jackson called 911 from his apartment building in

       Calumet City, and requested an ambulance. Calumet City fire department paramedic Timothy

       Piepenerink testified that he and his partner, Chris Stapleton, responded to an ambulance call for

       an unknown medical emergency at about 6:00 p.m. They arrived in a large ambulance labeled

       “Calumet City Fire Department” and entered the apartment building through the front door into a

       vestibule. A second door separated the vestibule from the rest of the building. Jackson was

       behind the second door, and said that he needed an ambulance. When Piepenerink identified

       himself, Jackson replied, “You are not the ambulance.” Piepenerink observed that Jackson

       seemed “a little bit nervous and kind of upset.”

¶ 11          Piepenerink and Stapleton coaxed Jackson outside to show him their ambulance, but

       Jackson loudly insisted they were not paramedics. Jackson began calling 911, repeatedly asking

       for an ambulance despite the dispatcher telling him the ambulance was there. Jackson began to

       yell profanities, so Stapleton requested police assistance. Piepenerink thought Jackson might be

       suffering from some type of psychological issue: “he was not rational. We couldn’t get through

       to him. *** He was nervous. There was something going on.” Stapleton thought that Jackson’s

       “mental status was altered”; Jackson did not follow simple directions and did not seem to be

       thinking clearly. Piepenerink and Stapleton also noted that Jackson smelled of marijuana.




                                                          -4-
       1-14-2879


¶ 12          Jackson tried to go back inside the building but did not have his key for the second door,

       so he and the paramedics waited in the vestibule area for the police to arrive. During that time,

       Jackson kept yelling “don’t touch me” and appeared agitated.

¶ 13          When Officer Dan Piech arrived, the paramedics met him in the driveway and informed

       him that Jackson was mentally unstable, or possibly under the influence of an unknown

       controlled substance. Jackson stayed in the vestibule screaming profanities and “I am not

       going.” Officer Piech tried to calm Jackson and convince him to go with the paramedics, but

       Jackson kept yelling.   Piech reached for Jackson’s shoulder; Jackson pulled away and fell

       backwards, sliding down the vestibule wall to the floor. Jackson then began to punch and kick,

       in a manner Piech characterized as “defending myself” rather than “violent.” Piech tried and

       failed to handcuff Jackson, while the paramedics attempted to hold down Jackson’s legs. During

       the struggle, Jackson tried to bite Stapleton’s arm. But, Stapleton pulled away and Jackson

       clamped down on Stapleton’s sweatshirt. Piech then used his department-issued Taser, in the

       “dry stun” mode, to stun Jackson with 50,000 volts in the waist area. Normally, using the Taser

       would make a subject less combative. Piech tased Jackson “about 10 times.” On Jackson, the

       Taser had “no affect whatsoever.”

¶ 14          A few minutes later, Officer Gary Wojcik arrived. From outside, he could hear Jackson

       screaming. Inside the vestibule, Wojcik tried to assist Piech in handcuffing Jackson while the

       paramedics backed away. To Wojcik, Jackson seemed “irrational.” He noticed that the vestibule

       had a “very strong odor of burnt cannabis,” though he did not know where the smell had come

       from. Jackson kicked Wojcik several times in the lower legs. Wojcik put handcuffs on one of

       Jackson’s wrists; Jackson pulled away, and began punching the glass window in the vestibule.

       Piech then tased Jackson again, which had no effect. After struggling for several minutes to


                                                      -5-
       1-14-2879


       subdue Jackson, the two officers succeeded in placing handcuffs on him. Jackson was placed on

       a stretcher, put in the ambulance, and transported to the hospital. There, Jackson was still

       unhinged and screaming.

¶ 15           According to Jackson’s longtime girlfriend, Stephanie Stelly, Jackson wore leg braces,

       and suffered from seizures. Stelly had observed Jackson having seizures 10 to 20 times over the

       previous seven years, and the seizures did not always present in the same way. On the day of the

       incident, Stelly returned to the apartment building while Jackson was being placed in the

       ambulance. She saw blood on Jackson’s face. His head was turning from side to side. Stelly had

       seen that motion before—when Jackson was going into or coming out of a seizure.

¶ 16          Peipenerink was unable to medically examine Jackson, but opined that Jackson had not

       had a seizure. Over defense objection, Piepenerink described what was typical of a seizure:

       “What we have been trained if the patient responds as what we consider, [postictal]. It’s a

       medical term where you just — you are slow *** to respond. They are sluggish. They have no

       idea where they are at. They can’t answer questions. It’s kind of slow to respond usually

       normally.” Jackson was vocal and his movements brisk. Piepenerink admitted that he did not

       know whether Jackson had suffered a seizure before the paramedics arrived and that seizures can

       take different forms.

¶ 17          Stapleton also opined, over objection, that Jackson was not having a seizure: “I have

       never seen a person after post seizure act the way Mr. Jackson did that day. The people coming

       out of the seizures are more confused. *** Sometimes seem a little aggressive. They are scared.

       They are more confused, but they just don’t [d]o that type of aggression and strength for that

       matter. Usually when people are having seizures, all of the energy in their body is pretty well

       spent from the seizure itself, and they don’t just physically have the energy to carry on the way


                                                      -6-
       1-14-2879


       Mr. Jackson did that afternoon.” Stapleton believed that someone having a seizure would be

       unable to bite at another in the manner that Jackson did, or be as vocal as he was, or make the

       kind of statements Jackson made during the incident. Nor would someone having a seizure

       continue flailing like Jackson had at the hospital. Stapleton admitted that not all seizures have

       the same symptoms, and clamping down with the teeth is a symptom of a seizure.

¶ 18          During closing arguments, the prosecutor told the jury that they “heard four witnesses

       from our side. You heard one witness from the defense side. It’s up to you now to judge the

       credibility.” The prosecutor emphasized the paramedics’ opinions that Jackson was not having a

       seizure, noting that Jackson was not charged with biting Stapleton, thereby rendering the

       paramedics’ testimony more credible. Over objection, the prosecutor stated that “maybe smoking

       a lot of cannabis or something else” could explain Jackson’s behavior, and reminded the jury that

       “at least three different people on the stand *** told you that he smelt strong like cannabis.”

¶ 19          The jury pronounced Jackson guilty of battery and resisting a peace officer. Jackson’s

       counsel filed a posttrial motion which did not address (i) the judge’s questioning of the jury

       before trial; (ii) the admissibility of the paramedics’ opinion testimony; (iii) the testimony from

       three of the State’s witnesses regarding the odor of cannabis; or (iv) the State’s closing argument.

       The motion was denied, and the trial court sentenced Jackson to 18 months of conditional

       discharge.

¶ 20                                              ANALYSIS

¶ 21                                      Sufficiency of the Evidence

¶ 22          Jackson contends he was having a medical emergency and lacked the mental state for

       either knowingly committing battery or knowingly resisting a peace officer. We must decide

       whether the evidence could reasonably uphold a finding of guilt beyond a reasonable doubt.


                                                       -7-
       1-14-2879


       People v. Cunningham, 212 Ill. 2d 274, 278 (2004). We view the evidence in the light most

       favorable to the State, and determine if any rational trier of fact could have found the essential

       elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979);

       People v. Steele, 2014 IL App (1st) 121452, ¶ 20. We will only reverse a conviction if the proof

       was so improbable, implausible, or unsatisfactory that reasonable doubt exists as to the

       defendant’s guilt. People v. Evans, 209 Ill. 2d 194, 209 (2004).

¶ 23          The trier of fact assesses the credibility of the witnesses, determines the appropriate

       weight to give the testimony, and resolves inconsistencies in the evidence. Id. at 211. Our

       function on review is neither to retry the defendant nor substitute our judgment for the trier of

       fact’s judgment. Id. We will not reverse a conviction based on contradictory evidence presented

       by witnesses. People v. Siguenza-Brito, 235 Ill. 2d 213, 228 (2009).

¶ 24          Battery occurs when, without legal justification, a person knowingly “makes physical

       contact of an insulting or provoking nature with an individual.” 720 ILCS 5/12-3(a)(2) (West

       2010). A person resists a peace officer when he or she knowingly resists the performance by one

       known to the person as a peace officer. 720 ILCS 5/31-1(a) (West 2010). A person acts

       knowingly when he or she is “consciously aware that that result is practically certain to be

       caused by his conduct.” 720 ILCS 5/4-5(b) (West 2010). Intent, such as knowingness, may be

       proven by circumstantial evidence, and inferred from the defendant’s action and the conduct

       surrounding it. People v. Phillips, 392 Ill. App. 3d 243, 259 (2009).

¶ 25          At trial and on this appeal, Jackson claims he was having an epileptic seizure during the

       incident, rendering his kicking of Officer Wojcik involuntary. He also claims that due to his

       mental state, he did not knowingly resist a peace officer. The State maintains Jackson did not

       present sufficient proof that he was having a seizure.


                                                       -8-
       1-14-2879


¶ 26           But even if, as the State suggests, we ignore Jackson’s contention that he was having a

       seizure, the evidence was insufficient to support a finding that Jackson had the requisite mental

       state to commit these crimes. Rather, there was an abundance of evidence—almost all of it from

       State witnesses—that Jackson was not “knowingly” acting during the incident. Both paramedics

       observed, on their arrival, that Jackson was “nervous” and “agitated.” Piepenerink thought

       Jackson was suffering from some type of psychological issue, and Stapleton thought Jackson’s

       mental state was altered.      Though the paramedics were in uniform, and driving a vehicle

       distinctively marked as an ambulance, Jackson repeatedly denied they were paramedics and

       continued to call 911. Jackson grew more and more upset and neither the paramedics nor Officer

       Piech could communicate with him. Officer Wojcik arrived, and Jackson kicked him and

       resisted being handcuffed, but Officer Wojcik immediately recognized Jackson’s behavior as

       “irrational.” While, as the dissent points out, Jackson was speaking in complete sentences—

       infra ¶ 85 —those sentences included telling Piepenerink and Stapleton that they were not, in

       fact, paramedics. Jackson’s verbal coherence does not indicate a “knowing” state of mind

       indicating that he understood what was happening to him.

¶ 27           Whatever the cause of Jackson’s behavior—epilepsy, drug intoxication, some

       undiagnosed mental illness, or being Tasered 10 times—carries no consequence in as much as

       the State presented little-to-no evidence that Jackson behaved “knowingly.” When Jackson was

       thrashing in the vestibule in a “defending myself” manner, was he “consciously aware” that his

       thrashing would result in kicking Officer Wojcik? If Jackson did not recognize Piepenerink and

       Stapleton as paramedics, where was the evidence that he “knew” that Piech and Wojcik were

       police officers, as the statute requires?




                                                      -9-
       1-14-2879


¶ 28            The dissent speculates that, even if Jackson’s behavior was caused by voluntary

       intoxication or mental illness, he would still need to plead that theory as an affirmative defense.

       Infra ¶ 90. But we analyze only the evidence presented by the State, not Jackson’s chosen trial

       strategy—after all, as defendant, Jackson was not required to present any evidence. He could

       have simply required the State to meet its burden of proof without ever mentioning the word

       “seizure.” We do not know why Jackson was behaving this way, but we do not need to know.

       Jackson’s mens rea of “knowing” was an element that the State needed to prove, and it failed to

       do so.

¶ 29            Jackson’s intent can be inferred from his conduct surrounding the battery and resistance,

       as well as the actions themselves. Phillips, 392 Ill. App. 3d at 259. When a defendant behaves

       “normally,” it is simple to make this inference—we assume that a rational person who kicks a

       police officer, or resists arrest, knows what he or she is doing. But here, all the State witnesses

       testified that Jackson was not behaving “normally,” and so we cannot infer from his actions (as

       the dissent does) that Jackson was “consciously aware” of what he was doing and the results of

       his actions. Rather, from the State’s witnesses’ testimony about his actions and conduct, we can

       infer that Jackson’s intent was not “knowing,” in the sense that he was not “consciously aware”

       of the results of his actions.

¶ 30            The dissent accuses us of sidestepping the seizure argument, and believes that we should

       limit our analysis to Jackson’s trial theory that he was suffering from a seizure. Infra ¶ 84. The

       defense attorney’s seizure argument or theory is not evidence. But Jackson challenges the

       sufficiency of the evidence under the Jackson v. Virginia standard, which requires us to examine

       the essential elements of the crime, and mens rea is undoubtedly essential. See In re Winship,

       397 U.S. 358, 364 (1970) (Constitution protects defendant against conviction except on proof


                                                      -10-
       1-14-2879


       beyond reasonable doubt of “every fact necessary to constitute the crime with which he is

       charged”); Illinois Pattern Jury Instructions, Criminal, No. 2.03 (3d ed. 1992) (defendant

       presumed innocent, and State has burden to prove guilt beyond reasonable doubt). In reversing

       the convictions, we are not doing Jackson’s legal analysis for him, or raising a new claim on his

       behalf—we merely rely on the legal principles he cited in his brief, and a through reading of the

       record.

¶ 31             We find the State’s evidence establishing Jackson’s mens rea or mental state, here his

       knowledge, was so conflicting, so unsatisfactory, as to create reasonable doubt of Jackson’s

       guilt. Accordingly, the evidence was insufficient to support Jackson’s convictions.

¶ 32                                             Plain Error Analysis

¶ 33             Jackson alleges several trial errors: (i) the trial court failed to follow Illinois Supreme

       Court Rule 431(b) (eff. July 1, 2012) and ask potential jurors whether they understood and

       accepted certain principles; (ii) the trial court should not have admitted evidence that Jackson

       smelled of marijuana; (iii) the trial court should not have admitted the paramedics’ “lay opinion”

       testimony that Jackson had not had a seizure; and (iv) the State made improper statements in

       closing argument. Jackson acknowledges his trial counsel failed to preserve these errors;

       nevertheless, he argues they merit reversal under the plain error doctrine. The burden falls to

       Jackson to show a clear or obvious error occurred, and either (i) the evidence is so closely

       balanced that the error, standing alone, threatened to tip the scales against him regardless of the

       seriousness of the error; or (ii) the error was so serious that it affected the trial’s fairness and

       challenged the integrity of the judicial process. People v. Thompson, 238 Ill. 2d 598, 613 (2010).

¶ 34             The dissent states that the plain error doctrine is “(over)use[d].” Infra ¶ 91. It is not for us

       to criticize the existence of a doctrine laid out by our Supreme Court (adhered to as recently as


                                                          -11-
       1-14-2879


       People v. Sebby, 2017 IL 119445, ¶ 48) or blame appellate attorneys for using it. (After all, it is

       rarely the client’s fault that his or her trial attorney failed to preserve an error.) And we do not

       share the dissent’s concern that plain error “erodes the proper deference we owe to trial courts.”

       Infra ¶ 91. Rather, plain error ensures the integrity of the judicial process and the protection of

       the defendant’s right to a fair trial, and has been codified in Illinois Supreme Court Rule 615(a).

¶ 35                              The Trial Court’s Questioning of Potential Jurors

¶ 36           Jackson argues that the trial court’s failure during jury selection to ask potential jurors

       whether they both understood and accepted the principles of Supreme Court Rule 431(b)

       constitutes plain error.

¶ 37           Supreme Court Rule 431(b) mandates that a trial court ask potential jurors whether they

       “understand[ ] and accept[ ]” these four principles: (i) the defendant is presumed innocent; (ii)

       the State must prove the defendant guilty beyond a reasonable doubt; (iii) the defendant is not

       required to offer any evidence on his or her own behalf; and (iv) the defendant’s failure to testify

       cannot be held against him or her. Ill. S. Ct. R. 431(b) (eff. July 1, 2012); Thompson, 238 Ill. 2d

       at 606. Failure to question the jurors on each of these four principles violates the rule.

       Thompson, 238 Ill. 2d at 607. Further, the trial court should use the words “understand and

       accept”; asking jurors if they disagree with these principles does not suffice. People v. Belknap,

       2014 IL 117094, ¶ 46.

¶ 38           During voir dire, the trial court neglected to use the words “understand and accept,”

       rather the judge asked potential jurors if they disagreed with the four principles or would be

       unable to follow them. The State rightly concedes error. Id.

¶ 39                                       Evidence of Marijuana Usage




                                                         -12-
       1-14-2879


¶ 40          Jackson argues the admission of testimony that both he and the vestibule area smelled of

       marijuana was plain error. “Other-crimes” evidence may not be admitted to prove a defendant’s

       propensity to commit a crime because a jury might convict the defendant not based on the

       evidence, but that the defendant deserves punishment. People v. Placek, 184 Ill. 2d 370, 385

       (1998). Nonetheless, this type of evidence can be admitted to prove intent, modus operandi,

       identity, motive, absence of mistake, or any material fact other than propensity that is relevant to

       the case. People v. Donoho, 204 Ill. 2d 159, 170 (2003). Even when the evidence is admissible,

       the trial court must weigh its prejudicial effect versus its probative value, and exclude it if too

       prejudicial. Placek, 184 Ill. 2d at 385.

¶ 41          The State argues that the testimony regarding the cannabis smell was relevant to the

       “continuing narrative” of Jackson’s arrest as it informed the actions of both the police and the

       paramedics. People v. Thompson, 2013 IL App (1st) 113105, ¶ 102 (admitting evidence of

       defendant’s marijuana usage where it was “intertwined” with crime). But none of the evidence

       presented regarding the cannabis smell was, in fact, part of any continuing narrative. Even

       crimes that occur in close proximity will not be admitted as part of a continuing narrative “if the

       crimes are distinct and undertaken for different reasons at a different place at a separate time.”

       (Internal quotations marks omitted) People v. Adkins, 239 Ill. 2d 1, 33 (2010). Assuming the

       cannabis smell indicated that Jackson had illegally used marijuana, no medical evidence was

       introduced as to when or where he had used it, or that he was still under its influence during the

       incident. There was nothing linking possible marijuana use with Jackson’s behavior in the

       vestibule. The dissent assumes this connection, infra ¶ 93, but it was not made by the evidence..

¶ 42          And nothing indicates that the marijuana smell impacted anyone’s actions, either

       Jackson’s or the police’s and paramedics’. Officer Wojcik testified that the vestibule area


                                                      -13-
       1-14-2879


       smelled strongly of burnt cannabis, but admitted that he did not know where the smell had come

       from. Paramedics Piepenerink and Stapleton both testified that Jackson smelled like marijuana.

       But none of these three witnesses attributed Jackson’s irrational behavior to possible marijuana

       use, and none testified that their own decisions or actions had in any way been influenced by the

       smell. (In fact, the only person who drew a connection between the marijuana smell and

       Jackson’s behavior was the prosecutor in closing argument, which we will address.) These

       witnesses consistently testified that Jackson was irrational, uncooperative, and agitated, and that

       they were not sure why he was behaving the way he did.

¶ 43          The State also argues that the cannabis-smell testimony showed Jackson’s actions were

       intentional, not accidental. The State cites People v. Haley, 2011 IL App (1st) 093585, where

       the trial court admitted evidence that Haley had pushed a fisherman into Montrose Harbor about

       a month before he pushed another fisherman into the same harbor. Id. ¶ 59. We held that this

       evidence showed that Haley’s second action was not accidental or a mistake. But here the State

       never explained how a smell of cannabis, or cannabis use, could show that Jackson intentionally,

       rather than accidentally, kicked Officer Wojcik. Unlike Haley, there is no obvious connection

       between the first action (presumably, Jackson using marijuana) and the second action (kicking

       Officer Wojcik and resisting arrest). Admission of this evidence was error.

¶ 44          The dissent argues that the smell showed that Jackson’s actions were not accidental or

       involuntary. Infra ¶ 92. The dissent does a better job of justifying the use of this evidence than

       the State did at trial, where, again, it failed to connect Jackson’s actions to the marijuana smell

       through the evidence (instead of speculating during closing argument).

¶ 45          The dissent also argues (based on a hypothetical posed at oral argument) that if Jackson

       had smelled of alcohol, rather than marijuana, the evidence might have been admissible. Infra ¶


                                                      -14-
       1-14-2879


       93. But again, the State would need to establish its relevance by connecting the alcohol smell to

       the rest of the evidence. For example, if the police had conducted a field sobriety test, then the

       smell of alcohol would be admissible to explain their course of conduct. Or, if the paramedics

       had opined that Jackson seemed drunk, the alcohol smell would have been admissible to justify

       their opinions. Here, there was no such evidence, either from the police or the paramedics. They

       testified that Jackson smelled of marijuana, but did not testify that this smell affected their

       decisions, or suggest that Jackson was high. To repeat, the marijuana smell was irrelevant

       because the State failed to establish a connection to the rest of the evidence—the State (and the

       dissent) merely assume one.

¶ 46                            “Lay Opinion” Testimony from the Paramedics

¶ 47          Jackson contends the trial court erred by admitting the medical opinion testimony of

       Piepenerink and Stapleton that Jackson was not having a seizure during the incident. The trial

       court did not qualify either paramedic as an expert witness, so Jackson argues they could only

       offer lay witness testimony.

¶ 48          Lay witnesses can testify based on a rational perception of what they observed if it is

       helpful for the determination of a fact in issue. Ill. R. Evid. 701(a), (b) (eff. Jan. 1, 2011); People

       v. Donegan, 2012 IL App (1st) 102325, ¶ 42. For example, a lay witness could describe a car

       accident that he or she observed. Freeding-Skokie Roll-Off Service, Inc. v. Hamilton, 108 Ill. 2d

       217, 222 (1985). But, lay witnesses cannot testify to an opinion based on scientific, technical, or

       other specialized knowledge. Ill. R. Evid. 701(c) (eff. Jan. 1. 2011); Donegan, 2012 IL App (1st)

       102325, ¶ 42. The purpose of a lay witness is to assist the jury in drawing inferences based on

       the testimony. Freeding-Skokie Roll-Off Service, 108 Ill. 2d at 222.




                                                        -15-
       1-14-2879


¶ 49            In some circumstances, a lay witness may offer his or her opinion if the facts cannot

       otherwise be adequately presented so that the jury could “form an opinion or reach an intelligent

       conclusion” without the witness’s opinion.      People v. Novak, 163 Ill. 2d 93, 102 (1994)

       (abrogated on other grounds by People v. Kolton, 219 Ill. 2d 353 (2006)). Should a lay witness

       offer an opinion, it must be based on his or her personal observations and recollection of

       concrete facts, not on specialized knowledge. Id. at 103. When the jury as well as the witness can

       draw the inferences and conclusions, then the witness’s opinion is superfluous. For example, a

       lay witness could describe a car accident, but not opine as to which driver was negligent in

       causing the accident, because the jury could draw its own inferences from the description.

       Freeding-Skokie, 108 Ill. 2d at 222-23. The opinion testimony also is improper and prejudicial

       when it goes to the ultimate question of fact to be decided by the jury. People v. Brown, 200 Ill.

       App. 3d 566, 579 (1990) (holding witness opinion testimony about whether complainant engaged

       in forced or consensual sex was improper and prejudicial because it went to ultimate question of

       fact).

¶ 50            Expert witnesses differ from lay witnesses—they have experience and qualifications that

       afford them knowledge beyond the average citizen that aids the jury in weighing the evidence.

       Novak, 163 Ill. 2d at 104. It is within the discretion of the trial court to determine whether a

       witness has been qualified as an expert. People v. Jordan, 103 Ill. 2d 192, 208 (1984). The

       qualified expert’s opinion must be based on scientific theories that have gained general

       acceptance in his or her field. Id. The expert must offer the basis for his or her opinion using a

       reasoned analysis, or the testimony is rendered invalid. Lombardo v. Reliance Elevator Co., 315

       Ill. App. 3d 111, 123 (2000).




                                                     -16-
       1-14-2879


¶ 51          Piepenerink’s lay opinion testimony was improper under Illinois Rule of Evidence 701,

       and he was not properly qualified as an expert witness. See Ill. R. Evid. 702 (eff. Jan. 1, 2011).

       Piepenerink testified: “What we have been trained if the patient responds as what we consider,

       [postictal]. It’s a medical term where you just — you are slow *** to respond. They are sluggish.

       They have no idea where they are at. They can’t answer questions. It’s kind of slow to respond

       usually normally.”    This testimony went outside of the bounds of Piepenerink’s personal

       observations and recollection of the situation. Novak, 163 Ill. 2d at 103; see also Ill. R. Ev. 701

       (nonexpert witness must limit testimony to opinions or inferences which are “not based on

       scientific, technical, or other specialized knowledge within the scope of Rule 702”). He provided

       testimony beyond the common knowledge and experience of a layperson, and offered a

       speculative opinion based on specialized knowledge. Novak, 163 Ill. 2d at 103. His recitation of

       a technical medical term and its meaning as his basis for determining that Jackson was not

       suffering from a seizure is not the type of information a jury member or lay person would

       possess. People v. Mertz, 218 Ill. 2d 1, 72 (2006).

¶ 52          Piepenerink was never offered or qualified as an expert on seizures, and only testified to

       his education and experience as a paramedic. He did testify that he had encountered people

       having seizures, and received training on how people with seizures behave or react, yet provided

       insufficient detail on how much training he received on seizures specifically or what the training

       involved. Unlike the dissent (infra ¶ 96), we do not believe that Piepenerink met the

       qualifications to be admitted as an expert witness in whether Jackson was suffering from a

       seizure (though he could have been qualified as an expert in paramedic practice). See Ill. R. Ev.

       702. He had training as a paramedic, not in the diagnosis of seizures. (And, though the dissent




                                                      -17-
       1-14-2879


       argues that the paramedics could have been qualified as expert witnesses, infra ¶ 96, the State

       never made this argument in its brief.)

¶ 53          The same applies to Stapleton who testified to his education, training, and experience as a

       paramedic, but did not testify to having any specialized training in seizures. He was not offered

       or qualified as an expert. Stapleton testified: “I have seen a lot of people *** having seizures

       during and after, and I in my career I have never seen a person after post seizure act the way Mr.

       Jackson did that day. The people coming out of the seizures are more confused *** [m]ore

       confused, sometime seem a little aggressive. They are scared. They are more confused, but they

       just don’t [show] that type of aggression and strength for that matter. Usually when people are

       having seizures, all of the energy in their body is pretty well spent from the seizure itself, and

       they don’t just physically have the energy to carry on the way Mr. Jackson did that afternoon.”

       Like Piepenerink, Stapleton’s opinion testimony depended on specialized knowledge and

       training that would not be common knowledge to a layperson. Mertz, 218 Ill. 2d at 72. And, it

       was not admissible as expert testimony because Stapleton was not qualified in that area.

¶ 54          As for Stelly, the dissent asks why her opinion (that Jackson looked like he was coming

       out of a seizure) was admissible, but Piepenerink’s and Stapleton’s were not. Infra ¶ 97. Stelly’s

       opinion was admissible because hers was proper lay opinion testimony under Rule 701. She

       relied on her own perceptions and memories of Jackson’s behavior, and her knowledge of his

       medical history, but did not purport to rely on any scientific or specialized knowledge gained

       through training or education. If Piepenerink and Stapleton had limited their testimony to their

       own observations of Jackson’s behavior, it would have been admissible.

¶ 55          The State relies on People v. Botsis, 388 Ill. App. 3d 422 (2009), to argue that the

       paramedics should be allowed to offer their opinions on whether a person is not suffering from a


                                                     -18-
       1-14-2879


       seizure based on their experience. In Botsis, two lay witnesses testified that after a car crash, the

       driver of one car was convulsing and foaming at the mouth, and opined that the driver had been

       having a seizure. Id. at 442. The lay witnesses in Botsis did not rely on specialized training or

       knowledge, and the court determined such experience was unnecessary because neither witness

       was attempting a medical diagnosis. Id. at 443. But see Steele v. Provena Hospitals, 2013 IL

       App (3d) 110374, ¶¶ 47-49 (trial court abused discretion in allowing lay witnesses to testify that

       patient’s rash “looked like chicken pox,” as testimony was functional equivalent of medical

       diagnosis and witnesses were not qualified as experts).

¶ 56          The State argues that the reverse should be allowable, and that laypersons should be able

       to opine that a person is not having a seizure. But, this type of opinion would require technical

       knowledge and skills beyond that of a layperson. While some symptoms, such as convulsions,

       might indicate a seizure, the absence of a seizure cannot be opined with certainty by a layperson

       based solely on their observations. The State’s theory would lead us down some ridiculous

       paths. For example, under Botsis, a layperson could opine that because John has a bone sticking

       out of his leg, John’s leg is broken. As the State would have it, that same lay person could opine

       that, since John does not have a bone sticking out of his leg, his leg is not broken— regardless of

       what might be going on below the skin’s surface. We decline the State’s invitation to turn lay

       people into medical experts based on what is obvious to the naked eye.

¶ 57          As lay witnesses, both Piepenerink and Stapleton could have described their observations

       of Jackson without stating their opinions. Their observations were sufficient to allow the jury

       members to draw their own conclusions as to whether Jackson was suffering from a seizure.

       Freeding-Skokie Roll-Off Service, 108 Ill. 2d at 222. The admission of these lay opinions was




                                                       -19-
       1-14-2879


       error because it violated Illinois Rule of Evidence 701 and went to the ultimate question of fact

       to be decided by the jury. Brown, 200 Ill. App. 3d at 579.

¶ 58                             Prosecutor’s Comments in Closing Argument

¶ 59          First, Jackson argues that the prosecutor improperly commented on his failure to testify at

       trial, and tried to shift the burden of proof, when the prosecutor told the jury they “heard four

       witnesses from our side. You heard one witness from the defense side. It’s up to you now to

       judge the credibility.”

¶ 60          A defendant has the constitutional right not to testify, and therefore a prosecutor cannot

       comment on the exercise of that right. People v. Edgecombe, 317 Ill. App. 3d 615, 620 (2000).

       The court should consider whether the prosecutor’s comment was “intended or calculated” to

       direct the jury’s attention to the defendant’s decision. Id. Here, the prosecutor did not even

       mention Jackson, let alone his failure to testify; viewing the prosecutor’s statement as a comment

       on Jackson’s failure to testify would require the jury to extrapolate quite a bit. We do not find

       error in this comment. Cf. People v. Smith, 402 Ill. App. 3d 538, 542, 544 (2010) (prosecutor

       improperly commented on defendant’s failure to testify by saying, “[h]ave you heard any

       evidence that he didn’t know” and “[y]ou didn’t hear anything from that witness stand”).

¶ 61          Similarly, the comments did not improperly shift the burden of proof. While the defense

       has no obligation to present evidence, the prosecution may comment on evidence that the

       defendant does present. People v. Phillips, 127 Ill. 2d 499, 527 (1989). Merely stating that both

       sides had presented witnesses, and it was the jury’s job to judge the witnesses’ credibility is an

       accurate statement and not improper. Cf. Smith, 402 Ill. App. 3d at 542, 544 (“you didn’t hear

       any evidence that he wasn’t trying to kill anyone” improperly shifted burden of proof to

       defendant).


                                                      -20-
       1-14-2879


¶ 62          Next, Jackson argues that the prosecutor tried to bolster the credibility of the paramedics

       by telling the jury that Jackson could have been charged with battery for biting Stapleton, and

       that “those paramedics have nothing to gain in this case.”

¶ 63          Prosecutors may argue the credibility of witnesses. People v. Williams, 2015 IL App

       (1st) 122745, ¶ 12. They may not, however, bolster a witness’s credibility with the power of the

       prosecutor’s office, as (i) it might give the jury the impression that “secret” evidence, known

       only to the State, supports the charge; or, (ii) it might induce jurors to trust the State’s judgment

       over their own evaluation of the evidence. Id. ¶ 13. The prosecutor’s comment did not do either;

       the prosecutor simply argued that the paramedics did not have a motive to lie. This is slightly

       illogical (whether or not the paramedics were the named “victims,” they would not gain in any

       material way from a conviction), but not improper argument.

¶ 64          Jackson further argues that the prosecutor’s statement that he could have been charged

       with battery on Stapleton was not based on the evidence. But Stapleton did testify that Jackson

       bit him on the arm (getting a mouthful of sweatshirt). The comment was proper.

¶ 65          Next, Jackson argues that in rebuttal closing argument, the prosecutor relied on the

       erroneously admitted opinion testimony from the paramedics. As explained, this evidence was

       not proper lay opinion testimony.         The closing argument accurately recounted that “two

       paramedics with training and personal experience and professional experience of seizures tell

       you that in their opinion, at no point, did they believe that it was a seizure, either before, or

       during, or after.” The prosecutor’s rebuttal reference to this testimony exacerbated the prejudicial

       impact of its admission, and was error.

¶ 66          Jackson argues that in rebuttal closing argument, the prosecutor improperly relied on the

       “cannabis smell” by theorizing that “maybe smoking a lot of cannabis or something else”


                                                       -21-
       1-14-2879


       explained Jackson’s behavior, and misstated the evidence by telling the jury that at least three

       witnesses testified that Jackson smelled strongly of cannabis. As discussed, the trial court erred

       by admitting the cannabis-smell testimony. The prosecutor attempted to connect the cannabis

       smell to the alleged crimes, but that theory was based on the most tenuous evidence. None of the

       three witnesses testified that Jackson seemed intoxicated by marijuana. On the contrary, they

       testified that Jackson’s behavior was “irrational,” but they did not know why. No medical

       evidence indicated that marijuana caused, or could cause, Jackson’s behavior.

¶ 67          Further, the prosecutor’s statement that Jackson had used “something else” other than

       cannabis was based on no evidence whatsoever. And finally, the prosecutor misstated the

       evidence in saying that three witnesses testified that Jackson smelled of marijuana. In fact, only

       Piepenerink and Stapleton testified that Jackson smelled of cannabis; Wojcik testified that the

       vestibule smelled like cannabis.

¶ 68          At issue was the explanation for Jackson’s behavior: there was no dispute that Jackson

       kicked Wojcik and resisted the officers. Throughout, Jackson’s attorney presented the theory

       that Jackson’s behavior had actually been caused by a seizure. The prosecutor needed an

       alternative explanation that would not undermine Jackson’s legal culpability. The explanation

       theorized—that marijuana use caused agitation and violent outbursts—was not based on the

       evidence. This was error.

¶ 69                                             Serious Error

¶ 70          Jackson claims that two of the errors—admission of the other crimes evidence and the

       State’s closing argument—are “serious” errors that affected the trial’s fairness and challenged

       the integrity of the judicial process. Thompson, 238 Ill. 2d at 613.




                                                       -22-
       1-14-2879


¶ 71          As we have said, other-crimes evidence endangers a fair trial due to the possibility that

       the jury might convict a defendant as “a bad person who deserves punishment,” rather than

       because the elements of the crime have been proven. Placek, 184 Ill. 2d at 385. In light of this

       danger, other courts have held that erroneous admission of other-crimes evidence could

       constitute a “serious” error under the plain error doctrine. People v. Jackson, 399 Ill. App. 3d

       314, 321 (2010); People v. Norwood, 362 Ill. App. 3d 1121, 1129 (2005). The State argues that

       Norwood is unpersuasive in that the Norwood court ultimately did not review the admission of

       evidence for plain error.     This is because the Norwood court held that the evidence was

       admissible, but also stated that “erroneous admission of such other-crimes evidence could

       deprive a defendant of a fair trial.” 362 Ill. App. 3d at 1129.

¶ 72          The State argues, relying on People v. Strawbridge, 404 Ill. App. 3d 460, 468 (2010), that

       the error cannot possibly be serious enough to meet the second-prong plain error standard as the

       admission of other-crimes evidence can be reviewed for harmlessness if the error is properly

       preserved.   We disagree with Strawbridge, and the State’s analysis.          Whether an error is

       reviewed under the harmless error doctrine or the plain error doctrine has nothing to do with the

       seriousness of the error or the prejudice resulting from it: rather, it is whether the error has been

       properly preserved. With the exception of “structural” errors (a limited class), any error, no

       matter how serious or trivial, will be reviewed under the harmless error doctrine if it garnered a

       contemporaneous objection and inclusion in a posttrial motion. Without that preservation, it will

       be reviewed under the plain error doctrine.

¶ 73          The State theorizes that a defendant’s attorney could “sit” on an error and deliberately

       leave it unpreserved to avoid harmless-error analysis. Our Supreme Court rejected a similar

       concern as “fanciful and denigratory to the defense bar.” Sebby, 2017 IL 119445, ¶ 71. For a


                                                       -23-
       1-14-2879


       defense attorney to do so would be a bad strategy, for a defense attorney’s best and earliest

       opportunity to avoid prejudice to his or her client involves bringing that error to the trial court’s

       attention, in other words, to preserve the error.       Further, the defendant is advantaged by

       harmless-error analysis, since it is the State’s burden to prove the error harmless beyond a

       reasonable doubt. No competent defense attorney would consider deliberately prejudicing his or

       her client at trial in the hope that it might later be overturned on appellate review: it would be “a

       foolhardy gamble with the defendant’s liberty.” Id.

¶ 74          We find that the admission of the other-crimes evidence to be “serious” error. As

       explained, the evidence of the marijuana smell was purely propensity evidence and of little

       probative value. Though it had no relevance in explaining Jackson’s behavior in the vestibule,

       the prosecutor exaggerated its importance during closing argument by trying to attribute

       Jackson’s irrationality to marijuana use. This is precisely the type of situation where evidence

       can “overpersuade” the jury and require a new trial. Jackson, 399 Ill. App. 3d at 321-22 (finding

       admission of evidence of defendant’s drug use is “serious” under plain error doctrine).

¶ 75          We also must consider whether the prosecutor’s improper comments during closing

       argument (regarding the marijuana smell and the opinion testimony) constituted “serious” error.

       Some types of closing argument can rise to this level, such as when the prosecutor makes highly

       inflammatory comments or misstates the burden of proof. See People v. Johnson, 208 Ill. 2d 53,

       84 (2003); People v. Coleman, 158 Ill. 2d 319, 345 (1994). Not all improper argument is

       “serious” error under the plain error doctrine. See People v. Adams, 2012 IL 111168, ¶¶ 16, 24

       (prosecutor’s comment that police witness would not risk job by planting evidence was

       impermissible speculation, but not so serious that it affected fairness of trial). We believe the




                                                       -24-
       1-14-2879


       prosecutor’s comments fall into the latter category: improper, but not so serious that they denied

       Jackson a fair trial or cast doubt on the reliability of the judicial process.

¶ 76                                   The Evidence Is Closely Balanced.

¶ 77           Next, we must consider whether the evidence was closely balanced. (Though we have

       already found the evidence legally insufficient.) There is no dispute that Jackson’s acts met the

       actus reus elements of battery and resisting arrest; the only question is whether he met the mens

       rea requirement of “knowingly.” The State argues that this mens rea can be inferred from

       Jackson’s acts of kicking and resisting, and the paramedics’ testimony that Jackson was not

       having a seizure (which we already have held was inadmissible opinion testimony).

¶ 78           Even if we do not consider Jackson’s trial theory that he was suffering a seizure, there

       was substantial evidence indicating that Jackson did not “knowingly” perform those actions.

       Notably, this evidence all comes from the testimony of state witnesses, and those four witnesses

       all testified, with remarkable consistency, that Jackson was behaving irrationally throughout this

       encounter.   When the paramedics arrived, Jackson was “nervous,” “upset,” and “agitated,”

       suffering from some type of psychological issue and an altered mental state. Though Jackson

       had called for an ambulance, he refused to believe that the uniformed paramedics standing before

       him were in fact paramedics, and did not recognize the clearly marked ambulance outside the

       building—going so far as to call 911 yet again for an ambulance that had already arrived.

       Stapleton flatly stated that Jackson’s “mental status was altered” during the encounter.

       Piepenerink thought that Jackson was either under the influence of some unknown controlled

       substance or was suffering from some type of psychological issue, and consequently Jackson did

       not understand what was happening. Officer Piech was told on his arrival that Jackson was

       “mentally unstable” and possibly under the influence. Officer Piech, like the paramedics, had


                                                         -25-
       1-14-2879


       difficulty communicating with Jackson.        By the time Officer Wojcik arrived, Jackson was

       screaming and fighting in the vestibule, but even Wojcik recognized Jackson’s behavior as

       “irrational.” From all this contradictory evidence, the dissent still concludes that the evidence

       supported the inference that Jackson “knowingly” committed the crimes. We disagree.

¶ 79          When error occurs in a close case, we will “err on the side of fairness, so as not to convict

       an innocent person.” People v. Herron, 215 Ill. 2d 167, 193 (2005); see also Sebby, 2017 IL

       119445, ¶ 78. The State has conceded that Rule 431 was violated; and though “[i]t is not

       inevitable that a jury who receives faulty instructions on the Zehr principles is biased ***, it is

       possible. And if it is possible, it is also possible that those faulty instructions contributed to the

       result.” Sebby, 2017 IL 119445, ¶ 78. We still do not know why Jackson behaved as he did that

       night—whether he was under the influence, having a seizure, or suffering from some unknown

       psychological issue. The State was required to prove that Jackson acted “knowingly,” and the

       evidence was not there.      Importantly, several of the errors we have found (the improper

       admission of other crimes evidence, the improper lay opinion testimony, and improper closing

       argument) directly relate to the State’s attempt to prove Jackson’s mens rea. We will not affirm

       a conviction where the State failed to prove Jackson’s mens rea or mental state, based on

       inadmissible lay witness opinion testimony.

¶ 80          Since we are reversing Jackson’s convictions, we need not address his arguments that his

       trial counsel was ineffective.

¶ 81          Reversed.

¶ 82          JUSTICE MASON, dissenting:

¶ 83          The evidence is undisputed that Jackson kicked Officer Wojcik and resisted Officer

       Piech’s efforts to arrest him. The only issue the jury was called on to decide was whether


                                                       -26-
       1-14-2879


       Jackson acted knowingly, as the State claimed, or whether his actions were the involuntary result

       of a seizure. Jackson never separately claimed in the trial court that he lacked the mental

       capacity to act knowingly. Because a rational jury could have concluded that Jackson — who

       was conscious and speaking coherently, albeit irrationally, during the episode — acted

       knowingly, there was sufficient evidence to sustain his convictions. Therefore, I respectfully

       dissent from the majority’s decision to reverse Jackson’s convictions outright.

¶ 84           In reaching the conclusion that the evidence was insufficient to sustain Jackson’s

       conviction, the majority sidesteps the issue of whether Jackson was having a seizure and instead

       holds that whatever caused Jackson’s behavior—epilepsy, drug intoxication, an undiagnosed

       mental illness, or being Tasered—is irrelevant given the State’s failure to prove that Jackson’s

       actions were knowing. Specifically, the majority concludes that the testimony from the

       responding officers and paramedics that Jackson was “nervous,” “agitated” and “irrational,”

       coupled with Jackson’s failure to recognize the ambulance or the paramedics, inexorably leads to

       the conclusion that Jackson was not consciously aware of his actions. Supra ¶ 78. In my view,

       Jackson’s behavior was not inconsistent with acting knowingly, and the evidence was sufficient

       for a reasonable fact finder to conclude that Jackson had the requisite mental state to commit

       battery and resist arrest.

¶ 85           As the majority points out, intent is rarely proved by direct evidence, and may be inferred

       from the defendant’s actions and the surrounding circumstances. Supra ¶ 24 (citing Phillips, 392

       Ill. App. 3d at 259). Here, the unrebutted testimony of all four state witnesses established that

       Jackson was wildly swinging his arms and legs in a confined space while in the presence of

       uniformed police officers. When Stapleton attempted to assist the officers by holding down

       Jackson’s arm, Jackson tried to bite him. Jackson was also speaking in complete sentences such


                                                      -27-
       1-14-2879


       as “get away from me,” “they are trying to kill me,” and “somebody help me.” Based on this

       evidence, it is reasonable to infer that Jackson was consciously aware that his behavior would

       result and was intended to result in physical contact with those officers. This is particularly true

       since Jackson kicked Officer Wojcik three to five times in quick succession. The repeated

       kicking of a person suggests a deliberate, conscious action, rather than the involuntary

       movements of a mentally ill or seizing patient. This is precisely the inference the jury, as the

       finder of fact, was entitled to draw.

¶ 86          While Jackson maintains that he presented unrebutted evidence that he was having an

       epileptic seizure at the time of his arrest (and so could not have acted knowingly), this is an

       overstatement of the record. To be sure, Jackson’s long-time girlfriend testified that Jackson’s

       movement of his head from side to side as he was being loaded into the ambulance was

       indicative of his behavior when he was going into or coming out of a seizure. However, the

       paramedics flatly contradicted her testimony. Both Piepenerink and Stapleton testified that

       Jackson’s behavior was not consistent with a patient experiencing a seizure. In particular, they

       noted that after a seizure, patients are generally sluggish, confused, and slow to respond.

       Jackson, in contrast, was very vocal and exhibited significant strength as paramedics loaded him

       into the ambulance and during the trip to the hospital. This conflicting testimony gave rise to a

       question of fact, which the jury reasonably resolved in favor of the State.         See People v.

       Simmons, 2016 IL App (1st) 131300, ¶ 93 (holding that conflict in testimony was the jury’s

       responsibility to resolve).

¶ 87          The majority emphasizes Jackson’s irrational behavior in support of its conclusion that no

       reasonable fact finder could find that his actions were knowing. Supra ¶ 26. But a defendant’s

       irrational behavior does not necessarily indicate that he was not consciously aware of the results


                                                      -28-
       1-14-2879


       of his actions. For example, the consumption of drugs or alcohol may cause a defendant to act

       irrationally or become agitated, but if that consumption was voluntary, a defendant can still be

       criminally responsible for his conduct. See 720 ILCS 5/6-3 (West 2012) (intoxicated person is

       criminally responsible for conduct unless the intoxication is involuntary). Likewise, a defendant

       who claims to be suffering from a “psychological issue” may be irrational, but he is not

       automatically relieved of all criminal responsibility for his actions; he must plead and prove that

       he lacked the capacity to appreciate the criminality of his conduct. People v. Burnett, 2016 IL

       App (1st) 141033, ¶ 46; see also 720 ILCS 5/6-2(c) (2012) (person who was not insane at the

       time offense committed, but was suffering from a mental illness, is not relieved of responsibility

       for his conduct, and may be found guilty but mentally ill). Thus, Jackson’s irrationality, standing

       alone, does not render the evidence insufficient to sustain his convictions.

¶ 88          Jackson’s defense at trial was that he was having a seizure and, therefore, his actions

       were involuntary. This was emphasized both in defense counsel’s opening statement (“We are

       talking about a seizure, ladies and gentlemen. If they want to describe that as being out of

       control, then so be it, but I submit to you that none of his actions were voluntary.”) and his

       closing argument (“If this is movement because of the seizure, if indeed he was having a seizure,

       then the movements were [involuntary].”). Jackson’s counsel repeatedly argued that his client’s

       actions were not “knowing” because they were involuntary. Through the testimony of four

       witnesses present during the encounter, the State sustained its burden to show, beyond a

       reasonable doubt, that Jackson’s defense—involuntary contact with the police officers as a result

       of a seizure—was not supported by the evidence.

¶ 89          Consistent with his position during trial, Jackson’s posttrial motion specifically argued

       that the evidence supported his claim that his movements were involuntary—and thus not


                                                       -29-
       1-14-2879


       “knowing”—because they were the result of a seizure. And in this court, Jackson’s briefs do not

       refer to a mental illness that rendered him incapable of forming the requisite intent. Like the

       defense he advanced at trial, Jackson argues here that he was unable to control his actions

       because of a seizure: “[T]he evidence presented at trial demonstrates that Jackson’s conduct was

       involuntary, inadvertent or accidental because he was suffering from an epileptic seizure after he

       called 911. Thus, he was incapable of controlling his body and his act of kicking was an

       involuntary act for which he cannot be held accountable.” (Emphasis added).

¶ 90          Despite the lack of any argument regarding Jackson’s mental capacity advanced in the

       trial court or on appeal, the majority reverses Jackson’s conviction outright based on its

       conclusion that Jackson suffered from some unidentified mental condition that rendered him

       incapable of acting knowingly. But Jackson never requested that the jury be instructed regarding

       a verdict of guilty but mentally ill. See Illinois Pattern Jury Instructions, Criminal, No. 24-25.01I

       (4th ed. 2000). And there was no testimony at trial that, apart from seizures, Jackson suffered

       from any mental illness. Thus, the majority conflates Jackson’s claim that he lacked control over

       his bodily movements because of a seizure with a different defense—never raised at trial—that

       Jackson lacked the mental capacity to intentionally commit a battery or resist arrest based on his

       “irrational” behavior. Because this issue was never raised by Jackson, we should refrain from

       addressing it. People v. Givens, 237 Ill. 2d 311, 323 (2010) (“‘a reviewing court should not

       normally search the record for unargued and unbriefed reasons to reverse a trial court judgment’”

       (emphasis in original) (quoting Saldana v. Wirtz Cartage Co., 74 Ill. 2d 379 (1978))).

¶ 91          I would further find that none of the other trial errors identified by Jackson warrants a

       new trial. In the first place, none of the errors Jackson cites—the admission of testimony

       regarding (1) the cannabis smell, and (2) opinion testimony from the paramedics that Jackson


                                                       -30-
       1-14-2879


       had not had a seizure; prosecutorial misconduct during closing argument; and failure to comply

       with Rule 431(b)—was properly preserved. Accordingly, Jackson urges us to review for plain

       error and makes a separate claim of ineffective assistance of counsel. I am troubled by the

       continued (over)use of these methods to review unpreserved error, as it erodes the proper

       deference we owe to trial courts. For example, had it been properly preserved, we would review

       the admission of the “other crimes” evidence (i.e. the cannabis smell), as well as the paramedics’

       opinion testimony, for an abuse of discretion. See People v. Williams, 238 Ill. 2d 125, 136

       (2010); Simmons, 2016 IL App (1st) 131300, ¶ 135. And, as I discuss below, I would be unable

       to find an abuse of discretion on either issue. But an assertion of plain error requires us to

       undertake what is essentially de novo review of rulings that the trial court was never asked to

       make and is better equipped to address. See People v. Downs, 2015 IL 117934, ¶ 15 (in

       determining whether an error occurred for purposes of undertaking plain error analysis, standard

       of review is de novo). Plain error is “a narrow and limited exception” to procedural forfeiture and

       is “not a general saving clause preserving for review all errors affecting substantial rights ***.”

       (Internal quotation marks omitted) Herron, 215 Ill. 2d at 177. The habitual use of plain error to

       reach forfeited issues contravenes our supreme court’s definition of the doctrine and renders the

       exception the rule.

¶ 92          In any event, even under plain error review, I do not believe any of these alleged errors

       warrant a new trial. Initially, I find no error in the admission of evidence regarding the cannabis

       smell or the paramedics’ testimony that Jackson was not suffering from a seizure. With regard to

       the testimony of the two paramedics that Jackson smelled of cannabis, I do not agree that this

       was inadmissible “other crimes” evidence. Our supreme court has held that while evidence of

       other crimes may not be used to show a defendant’s propensity for criminal conduct, it may be


                                                      -31-
       1-14-2879


       used to show that “the act in question was not performed inadvertently, accidently, involuntarily,

       or without guilty knowledge.” People v. Wilson, 214 Ill. 2d 127, 136 (2005). The latter was

       precisely the purpose of the State’s use of the cannabis evidence here: the State argued that

       Jackson’s actions could be attributed to marijuana use and thus were not accidental or

       involuntary: “Maybe smoking a lot of cannabis or something else could be the reason why

       you’re out of control ***.”

¶ 93          Contrary to the majority, I find an obvious connection between Jackson’s use of

       marijuana and his actions of resisting arrest and kicking a police officer. The use of illicit drugs

       (or any mind-altering substance) may result in irrational behavior of the type Jackson exhibited.

       Indeed, at oral argument, Jackson’s counsel conceded that, had Jackson smelled of alcohol rather

       than marijuana, the paramedics could have testified to that fact because that is part of assessing

       the patient’s condition. I see no difference between the two scenarios; in either case, the

       testimony leads to the inference that Jackson consumed a substance that could have caused his

       irrational behavior.

¶ 94          Turning to the paramedics’ testimony that Jackson was not suffering from a seizure, I

       disagree with the majority’s characterization of this as improper “lay opinion” testimony. The

       majority’s conclusion rests on its belief that the paramedics were lay witnesses rather than

       experts, and thus could not offer opinions based on specialized knowledge. Supra ¶¶ 51-53

       (citing Ill. Rs. Evid. 701, 702). But our supreme court has held that lay witnesses who offer an

       opinion based on specialized knowledge may become expert witnesses once properly qualified.

       Novak, 163 Ill. 2d at 104.

¶ 95          In Novak, the State expressly denied at trial that its two rebuttal witnesses were experts

       and elicited opinions from them as lay witnesses. Id. at 99. While the supreme court initially


                                                      -32-
       1-14-2879


       held that the witnesses’ testimony was inadmissible as lay opinion testimony, it concluded that

       the State established the witnesses’ qualifications as experts, and as such, the admission of their

       testimony was not error.     Id. at 102, 104.    In reaching its conclusion, the supreme court

       explained:

              “An individual will be permitted to testify as an expert if that person’s experience

              and qualifications afford him or her knowledge that is not common to laypersons

              and where such testimony will aid the fact finder in reaching its conclusion.

              [Citation.]   The indicia of expertise is not an assigned level of academic

              qualifications.   Rather, the test is whether the expert has knowledge and

              experience beyond the average citizen that would assist the jury in evaluating the

              evidence. [Citation.]. The expert may gain his or her knowledge through practical

              experience rather than scientific study, training, or research. There is no precise

              requirement as to how the expert acquires skill or experience. [Citation.] Id. at

              104.

¶ 96          Here, just as in Novak, the State elicited testimony from both Piepenerink and Stapleton

       that revealed both had the education and practical experience to allow them to testify as experts.

       Piepenerink testified that he was certified as a paramedic after attending paramedic school for

       eight to nine months and completing field training, which was conducted in a hospital. He went

       on to testify that he received training on how people with seizures “behave or react” and that in

       his five years as a paramedic, he had attended to and assisted “a thousand” people having

       seizures. Stapleton likewise testified that he had been a licensed paramedic for eight years. His

       training consisted of 13 months of classroom work, multiple hours of ER time, and working with

       different units of the hospital. Stapleton had seen over 100 people having seizures and emerging


                                                       -33-
       1-14-2879


       from them. While neither Piepenerink nor Stapleton had training in the diagnosis of seizures,

       both had “knowledge and experience beyond the average citizen” (id.) regarding how seizure

       patients behave. Indeed, Stapleton testified that had he believed Jackson was suffering a seizure,

       he would not have touched him as paramedics are trained not to attempt to control a patient’s

       movements during a seizure. In my view, this testimony was sufficient to render both paramedics

       experts in the recognition of symptoms of a seizure, and the trial court did not err in allowing

       them to express their opinions.

¶ 97          Again, by invoking plain error and urging de novo review on this issue, Jackson avoids

       the hurdle he would have otherwise faced to establish that the trial court abused its discretion in

       determining that these witnesses were qualified by training and experience to opine that Jackson

       was not suffering from a seizure when he kicked Wocjik and resisted Piech’s efforts to arrest

       him. There is no basis to distinguish Stelly’s opinion testimony that Jackson’s head movements

       looked like he was either going into or coming out of a seizure—which the majority deems

       admissible—from the testimony of trained paramedics that he did not appear to be suffering a

       seizure. The jury was entitled to consider all of the opinion testimony in determining whether

       Jackson, as he claimed, was suffering from a medical condition that rendered his bodily

       movements involuntary.

¶ 98          Jackson’s final allegations of trial error concern the prosecutor’s closing arguments and

       the trial court’s questioning of potential jurors. The majority agrees with Jackson that the

       prosecutor’s comments during closing regarding the paramedics’ testimony that Jackson was not

       suffering from a seizure as well as the reference to the cannabis smell were in error, again based

       on its finding that this evidence should not have been admitted. But because I believe that the




                                                      -34-
        1-14-2879


        testimony on both issues was properly admitted, I likewise do not find these comments

        erroneous.

¶ 99           And with regard to the trial court’s questioning of the jurors during voir dire, while I

        agree with the majority that the court erred in failing to strictly comply with Rule 431(b), I do

        not agree that this amounted to plain error, as I do not believe the evidence was closely balanced.

        The State presented evidence that supported the inference that Jackson’s actions in kicking

        Officer Wojcik and resisting arrest were knowing, whereas Jackson’s contention that he was

        having a seizure was supported only by the weak testimony of his girlfriend who was not present

        at the time of the events. Moreover, Stelly did not know whether Jackson was going into or

        coming out of a seizure when she saw him on the stretcher. And if he was going into a seizure at

        that time, then his actions in the vestibule (which Stelly did not see) cannot be attributed to that

        condition. Under these circumstances, the evidence was not closely balanced so as to require

        reversal. See People v. White, 2011 IL 109689, ¶ 139 (undertaking qualitative rather than

        “strictly quantitative” “commonsense assessment of the evidence” to determine that the evidence

        was not closely balanced).

¶ 100          Finally, I do not join in the majority’s criticism of the law enforcement officers and

        prosecutors involved in this case. Although the majority chides the officers for not de-escalating

        the situation, my colleagues offer no suggestions as to what the officers should have done.

        Certainly, the paramedics and police officers could not simply have left the scene as Jackson

        called 911 requesting an ambulance, presumably for a medical emergency. Further, because

        Jackson’s aggressive behavior prevented the paramedics from assessing him medically, it was

        necessary to subdue him and so police were contacted. And when two uniformed police officers

        were unable to handcuff Jackson because he was fighting them, it was reasonable for Piech to


                                                       -35-
        1-14-2879


        use his Taser (the first time he had done so in his more than 19-year career) to attempt to get

        Jackson under control, ultimately to no avail. Based on my reading of the record, Piech used his

        Taser twice, once without darts and once with. Neither had any effect on Jackson, so the

        majority’s characterization of Jackson as being “zapped with 50,000 volts” (supra ¶ 3) is

        irrelevant. And the jury in this case was instructed, without objection, that the arresting officers

        were not required to retreat or desist in an effort to make a lawful arrest because of Jackson’s

        efforts to resist and that they were justified in the use of any force reasonably necessary to effect

        his arrest and defend themselves from bodily harm. See Illinois Pattern Jury Instructions,

        Criminal, No. 24-25.12 (4th ed. 2000). They do not deserve criticism for doing what the law

        entitles them to do.

¶ 101          Although the majority likens this case to those involving citizens suffering from mental

        illness, there is, as noted, absolutely no evidence in the record that Jackson was mentally ill and

        he did not assert any such defense at trial. Thus, I cannot find fault with the officers for their

        treatment of an aggressive, irrational individual, nor do I join in my colleagues’ criticism of the

        prosecutors involved in this case for pursuing charges against a person who attacked both the

        paramedics he called to help him and the officers who responded to the scene.

¶ 102          I would affirm.




                                                        -36-